     Case 2:20-cv-03557-VAP-PLA Document 25 Filed 08/24/20 Page 1 of 3 Page ID #:119




      Youssef H. Hammoud (SBN: 321934)
1
      L. Tegan Rodkey (SBN: 275830)
2     PRICE LAW GROUP, APC
      6345 Balboa Blvd., Suite 247
3
      Encino, CA 91316
4     T: (818) 600-5596
      F: (818) 600-5496
5     E: youssef@pricelawgroup.com
6
      E: tegan@pricelawgroup.com
      Attorneys for Plaintiff,
7     Ronald Fay
8

9                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10

11    RONALD FAY,                                 Case No.: 2:20-cv-03557-VAP-PLA
12                 Plaintiff,                     STIPULATION FOR DISMISSAL
                                                  WITH PREJUDICE AS TO
13    v.                                          DEFENDANT SYNCHRONY
                                                  BANK
14    SYNCHRONY BANK,

15                Defendant.

16

17

18
            Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Ronald Fay
19
      (“Plaintiff”) and Defendant Synchrony Bank (“Synchrony”), by and through
20
      undersigned counsel, hereby stipulate that this action and all claims and defenses
21
      asserted therein be dismissed with prejudice as to Defendant Synchrony. The
22
      parties shall bear their own attorneys’ fees and costs.
23    ///
24    ///
25    ///



                                               -1-
     Case 2:20-cv-03557-VAP-PLA Document 25 Filed 08/24/20 Page 2 of 3 Page ID #:120




1
                                                RESPECTFULLY SUBMITTED,
2
      Dated: August 24, 2020                   By: /s/ Youssef H. Hammoud
3
                                               Youssef H. Hammoud (SBN: 321934)
4                                              PRICE LAW GROUP, APC
                                               6345 Balboa Blvd, Suite 247
5                                              Encino, CA 91316
6
                                               T: (818) 600-5596
                                               F: (818) 600-5496
7                                              E: youssef@pricelawgroup.com
                                               Attorneys for Plaintiff,
8
                                               Ronald Fay
9
      Dated: August 24, 2020                    By: /s/ Steven P. Warner
10
                                                Steven P. Warner (SBN: 159404)
11                                              E: swarner@reedsmith.com
                                                Zachary C. Frampton (SBN:303225)
12                                              E: zframpton@reedsmith.com
13
                                                REED SMITH LLP
                                                355 South Grand Avenue, #2900
14                                              Los Angeles, CA 90071
                                                T: (213) 457-8000
15
                                                F: (213) 457-8080
16                                              Attorneys for Defendant,
                                                Synchrony Bank
17

18                              SIGNATURE CERTIFICATION
19         Pursuant to L.R. 5-4.3.4(a)(2), I hereby attest that I have on file all signatories
20    listed, on whose behalf this filing is submitted, concur with the contents of this
21    filing and have authorized the filing.
22
      Dated: August 24, 2020                      PRICE LAW GROUP, APC
23
                                                  By: /s/ Youssef H. Hammoud
24                                                Youssef H. Hammoud
25
                                                  Attorneys for Plaintiff,
                                                  Ronald Fay



                                               -2-
     Case 2:20-cv-03557-VAP-PLA Document 25 Filed 08/24/20 Page 3 of 3 Page ID #:121




                               CERTIFICATE OF SERVICE
1
            I hereby certify that on August 24, 2020, I electronically filed the foregoing
2
      with the Clerk of the Court using the ECF system, which will send notice of such
3
      filing to all attorneys of record in this matter. Since none of the attorneys of record
4
      are non-ECF participants, hard copies of the foregoing have not been provided via
5
      personal delivery or by postal mail.
6

7
            /s/ Tyla Flores-Gray
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                -3-
